Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000815
                                                         30-DEC-2016
                                                         02:23 PM

                           SCPW-16-0000815

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


    JOHN ANTONI, N.C. DYLAN WILLOUGHBY and ANTONI ALBUS, LLP,
                           Petitioners,

                                 vs.

        THE HONORABLE RHONDA I.L. LOO et al., Respondents.


                         ORIGINAL PROCEEDING

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS OR
                      FOR WRIT OF PROHIBITION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of John Antoni’s and N.C. Dylan

Willoughby’s Petition for a Writ of Mandamus or of Prohibition,

filed on November 17, 2016, we conclude the Petitioners fail to

demonstrate they are entitled to the requested relief because

the Petitioners failed to establish their right to relief is

indisputable.   See Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982 P.2d

334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested
action); Barnett v. Broderick, 84 Hawaiʻi 109, 111, 929 P.2d

1359, 1361 (1996) (mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available); Honolulu Advertiser,

Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ

of prohibition is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to address

adequately the alleged wrong or obtain the requested action;

such a writ is not intended to supersede the legal discretionary

authority of the trial courts, cure a mere legal error or serve

as a legal remedy in lieu of normal appellate procedure).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus or for prohibition is denied.

          DATED: Honolulu, Hawaiʻi, December 30, 2016.

                              /s/   Mark E. Recktenwald
                              /s/   Paula A. Nakayama
                              /s/   Sabrina S. McKenna
                              /s/   Richard W. Pollack
                              /s/   Michael D. Wilson




                                2